UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 12-1001


IN RE:     MINH VU HOANG,

               Debtor,
______________________


MINH VU HOANG,

                  Defendant – Appellant,

             versus

UHY ADVISORS FLYS, INC.,

             Third Party Defendant – Appellee,

     and

GARY A. ROSEN,

             Trustee.


                               No. 12-1003


IN RE:     MINH VU HOANG; THANH HOANG

               Debtors,
__________________________________

MINH VU HOANG,

                  Defendant – Appellant,
             v.

GARY A. ROSEN; ROGER SCHLOSSBERG,

                  Trustees -   Appellees.




                               No. 12-1004


IN RE:     MINH VU HOANG,

               Debtor,
______________________

MINH VU HOANG,

                  Defendant – Appellant,

             versus

MARION A. HECHT; JEFFREY K. BERNSTEIN; GOODMAN SOLUTIONS,
LLC; GOODMAN & COMPANY, LLP,

                  Third Party Defendants – Appellees,

     and

ROGER SCHLOSSBERG; GARY A. ROSEN,

                  Trustees.



                               No. 12-1005


In re:     MINH VU HOANG,

               Debtor,
______________________

MINH VU HOANG,

                  Defendant – Appellant,

                                    2
           versus

GARY A. ROSEN; TRUSTEE ROGER SCHLOSSBERG,

                Third Party Defendants – Appellees,

     and

GARY A. ROSEN, Individually; GARY A. ROSEN, Chartered,

                Trustees.




Appeals from the United States District Court for the District
of Maryland, at Greenbelt. Deborah K. Chasanow, Chief District
Judge.    (8:11-cv-02641-DKC; 8:11-cv-02642-DKC; 8:11-cv-02653-
DKC; 8:11-cv-02654; 05-21078; 11-00001)


Submitted:   May 31, 2012                     Decided:   June 5, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Minh Vu Hoang, Appellant Pro Se.      Alan M. Grochal, Catherine
Keller Hopkin, TYDINGS & ROSENBERG, LLP, Baltimore, Maryland;
Gary   A.   Rosen,   Rockville,  Maryland;   Roger   Schlossberg,
SCHLOSSBERG & ASSOCIATES, Hagerstown, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 3
PER CURIAM:

               In these consolidated appeals, Minh Vu Hoang appeals

the district court’s orders dismissing as frivolous her appeal

from     the     bankruptcy    court’s        orders     in   the    underlying

proceedings.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.      Hoang v. UHY Advisors FKYS, Inc., Nos. 8:11-cv-

02641-DKC;      05-21078;   11-00001;       Hoang   v.   Rosen,   Nos.   8:11-cv-

02642-DKC;      05-21078;   11-00001;       Hoang   v.   Hecht,   Nos.   8:11-cv-

02653-DKC; 05-21078; 11-00001; Hoang v. Gary Rosen, Nos. 8:11-

cv-02654-DKC; 05-21078; 11-00001; (D. Md. Dec. 13, 2011).                     We

deny Hoang’s motion to appoint counsel and we dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                         AFFIRMED




                                        4